739 N.W.2d 333 (2007)
Raquel RODRIGUEZ, Plaintiff-Appellee, and
Pacific Employers Insurance, Intervening Plaintiff-Appellee,
v.
A.S.E. INDUSTRIES, INC., Defendant, Cross-Plaintiff-Appellant, and
American Axle & Manufacturing Holdings, Inc., and American Axle & Manufacturing, Inc., Defendants, Cross-Defendants, and
Design Systems, Inc., Innovative Engineering, Inc., and PMI Management Group, Inc., Defendants.
Docket No. 133686. COA No. 263930.
Supreme Court of Michigan.
October 12, 2007.
On order of the Court, the application for leave to appeal the March 22, 2007 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issues: (1) whether the trial court properly made independent findings in avoidance of the cap on non-economic damages provided for in MCL 600.2946a(1) after the jury had made contrary findings; and (2) if the damages cap applies, whether the trial court properly applied the apportionment of fault between defendant and American Axle before applying the damages cap.
*334 The Clerk of the Court is directed to place this case on the January 2008 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than November 16, 2007, and appellees' brief and appendix, if appellees choose to submit an appendix, must be filed no later than December 17, 2007.
The Michigan Association of Justice, the Michigan Defense Trial Counsel, Inc., the Michigan Chamber of Commerce, and the Michigan Manufacturers Association are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.
MICHAEL F. CAVANAGH, J., not participating due to a familial relationship with counsel of record.